EXHIBIT 10.1 SECOND AMENDED AND RESTATED CREDIT AGREEMENT Between NEWBEVCO, INC. And COMERICA BANK DATED AS OF JUNE 30, 2008 $50,000,000 Revolving Credit TABLE OF CONTENTS SECTION 1. DEFINITIONS. 1 Defined Terms 1 SECTION 2. AMOUNT AND TERMS OF CREDIT. 12 The Revolving Credit. 12 [Intentionally deleted.] 14 Use of Proceeds of Revolving Credit. 15 Interest Rate. 15 Prepayment. 15 Fees. 16 SECTION 3. SECURITY AND GUARANTY. 16 Security Interest. 16 Guaranty 17 SECTION 4. REPRESENTATIONS AND WARRANTIES. 17 Corporate Existence; Power; Compliance with Law; Restricted Subsidiaries; Name History. 17 Capital Stock; Parent; Subsidiaries. 17 Corporate Power and Authorization to Execute Loan Documents; No Conflict; No Consent. 18 Enforceable Obligations. 19 Financial Condition. 20 No Litigation. 20 Investment Company Act; Regulation. 20 Disclosure and No Untrue Statements. 21 Title to Assets; Leases in Good Standing. 21 Investments.As of the date hereof, t 22 Payment of Taxes. 22 Agreement or Contract Restrictions; No Default. 22 Patents, Trademarks, Licenses, Etc. 22 [RESERVED] 23 Compliance with ERISA; Multiemployer Plans. 23 Compliance with Environmental Laws. 24 Labor Relations. 25 SECTION 5. CONDITIONS OF LENDING. 26 Continuing Accuracy of Representations and Warranties. 26 No Default. 26 Opinion of the Borrower's Counsel. 26 Loan Documents. 26 Supporting Documents. 26 i SECTION 6. AFFIRMATIVE COVENANTS. 27 Financial Reports and Other Information. 27 Payment of Indebtedness to the Bank; Performance of other Covenants; Payment of Other Obligations. 29 Conduct of Business; Maintenance of Existence and Rights. 29 Maintenance of Property. 29 Right of Inspection; Discussions. 29 Notices. 30 Payment of Taxes; Liens. 31 Insurance of Properties. 32 True Books. 32 Observance of Laws. 32 Further Assurances. 32 ERISA. 32 Change of Name, Principal Place of Business, Office, or Agent. 33 Financial Covenants. 33 SECTION 7. NEGATIVE COVENANTS. 33 Limitations on Mortgages, Liens, Etc. 33 Consolidation and Merger, Sale of Assets, Etc. 33 Transfer and Sale of Assets; Sale and Leaseback. 34 Payment Restrictions. 35 Limitations on Distributions. 36 [RESERVED] 36 Regulation U. 36 Transactions with Affiliates. 36 Limitation on Nature of Business. 36 Restricted Subsidiaries. 36 Changes in Governing Documents, Accounting Methods, Fiscal Year. 37 Limitation on Incurrence of Funded Debt. 37 SECTION 8. EVENTS OF DEFAULT. 38 Payment of Obligations Under Loan Documents. 38 Representation or Warranty. 38 Covenants under this Agreement. 38 Other Covenants Under the Loan Documents. 38 Payment, Performance, or Default of other Monetary Obligations. 38 Covenants or Defaults to the Bank or Others; Revocation of Guaranty. 39 Liquidation; Dissolution; Bankruptcy; Etc. 39 Involuntary Bankruptcy, Etc. 39 Judgments. 39 Attachment, Garnishment, Liens Imposed by Law. 40 ERISA. 40 Corporate Existence. 40 ii SECTION 9. REMEDIES OF THE BANK. 40 SECTION 10. CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS; PRICING GRID. 41 Reimbursement of Prepayment Costs. 41 Bank's Eurocurrency Lending Office. 42 Circumstances Affecting Eurocurrency-based Rate Availability. 42 Laws Affecting Eurocurrency-based Advance Availability. 42 Increased Cost of Eurocurrency-based Advances. 42 Other Increased Costs. 43 Margin Adjustment 44 SECTION 11. MISCELLANEOUS. 44 Course of Dealing; Amendment; Supplemental Agreements. 44 Waiver By the Bank of Requirements. 44 Waiver of Default. 44 Notices. 45 No Waiver; Cumulative Remedies. 45 Reliance Upon, Survival of, and Materiality of Representationsand Warranties, Agreements, and Covenants. 45 Set-Off. 46 Severability and Enforceability of Provisions. 46 Payment of Expenses, Including Attorneys' Fees and Taxes. 46 Obligations Absolute. 47 Successors and Assigns. 47 Counterparts; Effective Date. 47 Participations. 47 Law of Michigan. 48 Consent to Jurisdiction. 48 Title and Headings; Table of Contents. 48 Complete Agreement; No Other Consideration. 48 Legal or Governmental Limitations. 48 Interest. 48 Independence of Covenants. 49 Amendment and Restatement. 49 WAIVER OF TRIAL BY JURY. 49 iii EXHIBITS EXHIBIT A-Revolving Credit Note EXHIBIT B-Request for Advance EXHIBIT C-Joinder Agreement EXHIBIT D-Certificate of Compliance SCHEDULES 1.1.A
